           Case 1:21-cv-06459-AT Document 6 Filed 08/13/21 Page 1 of 2


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
RAMON HERNANDEZ and RAMONA                                            DOC #:
DOMINGUEZ, on behalf of themselves, FLSA                              DATE FILED: 8/13/2021
Collective Plaintiffs, and the Class,

                               Plaintiffs,

               -against-                                                      21 Civ. 6459 (AT)

TRINITY SCHOOL REALTY HOLDING                                              INITIAL PRETRIAL
CORPORATION d/b/a TRINITY SCHOOL, ISS                                     SCHEDULING ORDER
FACILITY SERVICES, INC., and JOHN DOES 1-
10,

                        Defendants.
ANALISA TORRES, District Judge:

        1.     Counsel for all parties are directed to submit a joint letter and a jointly proposed
Case Management Plan and Scheduling Order by November 29, 2021, in accordance with Rule 16
of the Federal Rules of Civil Procedure and the instructions set forth below.

     2.   COUNSEL FOR PLAINTIFF IS DIRECTED TO IMMEDIATELY SEND A
COPY OF THIS ORDER AND THE COURT’S INDIVIDUAL PRACTICES TO ALL
PARTIES.

         3.     This case has been designated for electronic case filing. By the deadline for
submissions, counsel for all parties are required to register as ECF filers and file a notice of
appearance in accordance with the Electronic Case Filing Rules & Instructions
(https://nysd.uscourts.gov/electronic-case-filing).

       4.      The parties are directed to submit a joint letter addressing the following in separate
paragraphs: (1) a brief description of the case, including the factual and legal bases for the claim(s)
and defense(s), (2) any contemplated motions, and (3) the prospect for settlement.

        5.     The parties are directed to submit with their joint letter a jointly proposed Case
Management Plan and Scheduling Order. The parties are directed to consult the Court’s Individual
Practices and model Case Management Plan and Scheduling Order, which are available at
https://nysd.uscourts.gov/hon-analisa-torres. The joint letter shall be filed electronically on ECF,
with a courtesy copy, clearly marked as such, e-mailed to chambers in accordance with the Court’s
Individual Practices (See Rule I.B). The proposed Case Management Plan and Scheduling Order
shall be e-mailed to chambers (Torres_nysdchambers@nysd.uscourts.gov).

       6.     Requests for adjournment of the deadline for the above submissions will be
considered only if made in writing and in accordance with the Court’s Individual Practices (See
Rule I.C).
           Case 1:21-cv-06459-AT Document 6 Filed 08/13/21 Page 2 of 2




        7.     The parties are advised that the Court requires pre-motion letters before a motion is
filed (See Rules III.A–C).

       8.       If this case has been settled or otherwise terminated, counsel are required to notify
the Court—before the deadline for the above submissions—by calling (212) 805-0292 and must
e-mail a stipulation of discontinuance, voluntary dismissal, or other proof of termination to the
Orders and Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: August 13, 2021
       New York, New York




                                                   2
